DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid, CHIP and Survey & Certification

CMCS Informational Bulletin
DATE:

September 10, 2010

FROM:

Cindy Mann
Director
Center for Medicaid, CHIP and Survey & Certification (CMCS)

SUBJECT:

Recent Developments in Medicaid and CHIP Policy

This Informational Bulletin is to provide you a summary of recent activities and guidance to the
States over the past several weeks. CMS has published two final regulations that affect State
Medicaid and CHIP programs – the HITECH and PERM final rules -- and released five policy
and operational guidance letters to State Medicaid and CHIP Directors. In addition, we provided
information regarding the extension of the increase in the Medicaid Federal Medical Assistance
Percentage (FMAP) that was recently enacted. A description of each item is below:
 Extending Hospice Care for Children. Released on September 9, 2010, this letter
provides guidance to States on the implementation of section 2302 of the Affordable Care
Act, entitled “Concurrent Care for Children.” Section 2302 amends sections 1905(o)(1)
and 2110(a)(23) of the Social Security Act to assure that children can receive curative
treatment upon the election of the hospice benefit for children enrolled in Medicaid or
CHIP.
Hospice services are an optional benefit under Medicaid for adults, but are a required
service under the Early and Periodic Screening, Diagnostic and Treatment (EPSDT)
provision for children. This rule also applies to CHIP programs administered as Medicaid
expansions. In separate CHIP programs, hospice care is an optional service. In order to
qualify for the hospice service in either Medicaid or CHIP, a physician must certify that
the eligible person is within the last 6 months of life.
The Affordable Care Act does not change the criteria for receiving hospice services, but
by making these new services available to families, this new provision ensures that
children will receive hospice services, such as pain and symptom management and family
counseling provided by specially-trained hospice staff, without forgoing any other service
covered by Medicaid or CHIP for treatment of the terminal condition. This change will
improve access to hospice services and supports for children and their families without
having to forgo curative treatment.

Page 2 – CMCS Informational Bulletin
 Connecting Kids to Coverage Challenge. On September 3, 2010 Secretary Sebelius
and Secretary of Education, Arne Duncan formally launched the “Connecting Kids to
Coverage Challenge” in an event in Washington, DC that also featured the release of a
new report by the Urban Institute in the journal Health Affairs. The article can be
accessed at http://content.healthaffairs.org/cgi/reprint/hlthaff.2010.0747v2. The report
includes new State-by-State estimates of Medicaid and CHIP participation rates among
eligible children and data regarding the number of children nationally that are eligible but
are not enrolled. The HHS InsureKidsNow website includes a State-by-State map that
details each State’s participation rate -- see
http://www.insurekidsnow.gov/facts/index.html.
In addition, Health Affairs released a Commentary by Secretary Sebelius discussing the
Challenge and several strategies States and community organizations can pursue to
further promote children’s coverage. The Commentary is available at
http://content.healthaffairs.org/cgi/reprint/hlthaff.2010.0852v1
Finally, the event also featured three videos highlighting activities that have taken place
over the past several weeks in Rhode Island, Oregon and Iowa. The videos are available
on the HHS Insure Kids Now website at
http://www.insurekidsnow.gov/professionals/campaigns/Connecting%20Kids%20Challe
nge/organizations.html#videos
States and other partners that want to learn more about the Challenge may contact Donna
Cohen Ross at donna.cohenross@cms.hhs.gov or (202) 260-0509.
 Change in Average Manufacturer Price Definition. On September 3, 2010, CMS
published The Medicaid Program: Withdrawal of Determination of Average
Manufacturer Price, Multiple Source Drug Definition, and Upper Limits for Multiple
Source Drugs (CMS-2238-P2). The regulation text is available on the Federal Register’s
Website at: http://edocket.access.gpo.gov/2010/pdf/2010-22115.pdf
 National Correct Coding Initiative. On September 1, 2010 we issued the first in a
series of guidance on section 6507 of the Affordable Care Act, regarding the mandatory
State use of the National Correct Coding Initiative (NCCI). NCCI is a tool to help States
guard against improper payment of claims. The Affordable Care Act required CMS to
take specific action by September 1, 2010 to: 1) notify States of NCCI methodologies
that are “compatible” with claims filed with Medicaid; 2) notify States of the NCCI
methodologies that should be incorporated for claims filed with Medicaid for which no
national correct coding methodology has been established for Medicare; and 3) inform
States as to how they must incorporate these methodologies for Medicaid claims filed on
or after October 1, 2010.

Page 3 – CMCS Informational Bulletin
In this guidance CMS advised States that five NCCI methodologies currently in place in
Medicare are compatible methodologies for claims filed in Medicaid. States are now able
to begin the process of editing claims against NCCI methodologies, promote correct
coding, protect against improper coding, work to reduce the payment error rate, and
potentially accrue savings for Medicaid programs nationwide. The letter can be accessed
at http://www.cms.gov/smdl/downloads/SMD10017.pdf
 PERM Final Rule – On August 11, 2010, CMS issued the final regulation to fully
implement improvements to the Payment Error Rate Measurement (PERM) program for
Medicaid and the Children’s Health Insurance Program (CHIP) (75 FR 48816). The final
regulation implements changes to the PERM program required by the Children’s Health
Insurance Program Reauthorization Act (CHIPRA) of 2009 and makes other operational
changes to the PERM program based on stakeholder feedback. The rule changes the
process for reviewing cases in which States have used simplified enrollment efforts such
as self-declaration of income; eliminates duplication of effort between the Medicaid
Eligibility Quality Control (MEQC) eligibility reviews and PERM eligibility reviews
when a State is included in the PERM cycle; extends the timeframe for providers to
submit documentation; and provides States additional time to submit corrective action
plans. The regulation can be accessed at: http://www.gpo.gov/fdsys/pkg/FR-2010-0811/pdf/2010-18582.pdf
 PERM Guidance – On August 20, CMS announced the release of two letters regarding
operational changes to the Payment Error Rate Measurement (PERM) program The first
letter addressed changes to PERM that were included in the Children’s Health Insurance
Program Reauthorization Act (CHIPRA) of 2009. Under Section 601 of CHIPRA, States
measured for fiscal year (FY) 2007 or FY 2008 may elect to accept any CHIP PERM
error rate determined in whole or in part for the State on the basis of data for the fiscal
year for which they were measured (FY 2007 or FY 2008) as their base year. In addition,
they may elect to consider the CHIP PERM measurement conducted for FY 2010 or FY
2011 as the first FY for which PERM applies to the State.
The second letter, also released on August 20, provides operational guidance addressing
two of five findings from the HHS Office of the Inspector General Medicaid PERM
audits for FYs 2006 and 2007. The two audit findings address: (1) information security
requirements; and (2) re-pricing claims. The letter also provides guidance regarding a
third finding relating to reconciliation of State universe data to CMS’ financial report.
This reconciliation process is also addressed in the PERM final regulations referenced
above.
 FMAP Extension. On August 18, CMCS released a set of guidance materials related to
the passage of the Education, Jobs and Medicaid Assistance Act (P.L. 111-226) which
was signed into law on August 10, 2010. Among other things, the legislation extends the
increased Medicaid Federal medical assistance percentage (FMAP) under Section 5001
of ARRA through June 30, 2011. As a condition of receiving these additional Federal
funds for the extension period of January 1, 2011 through June 30, 2011, the Chief

Page 4 – CMCS Informational Bulletin
Executive Officer of the State must submit a request for those funds within 45 days
of enactment, or by September 24, 2010.
We released a letter template that Governors may use in making their request for these
funds and urge States to submit this letter as soon as possible to ensure that the
certification is received in advance of the September deadline. All of the materials can be
accessed at: http://www.cms.gov/apps/docs/08-18-10-cmcs-informational-bulletinFMAP-Extension-Guidance.pdf
 HITECH Guidance. Released on August 17, 2010, this letter provides extensive
guidance to State Medicaid agencies regarding use of the 90/10 administrative matching
funds for the implementation of section 4201 of the American Recovery and
Reinvestment Act (ARRA) of 2009. It follows the issuance of the final regulations in
July at 42 CFR Part 495, Subpart D which allow the payment of incentives to eligible
professionals (EPs) and eligible hospitals to promote the adoption and meaningful use of
certified electronic health record (EHR) technology.
The Recovery Act provides 100 percent Federal financial participation (FFP) to States for
incentive payments to eligible Medicaid providers to adopt, implement, upgrade, and
meaningfully use certified EHR technology, and 90 percent FFP for State administrative
expenses related to the program. In order to qualify for the 90 percent FFP administrative
match, a State must, at a minimum, demonstrate to the satisfaction of the Secretary
compliance with requirements related to Administration, Oversight, and encouraging
adoption of HER technologies. This letter and the accompanying enclosures provided
more detailed guidance about CMS’s expectations relating to the activities and potential
uses of the 90/10 matching funds. The letter is available at
http://www.cms.gov/smdl/downloads/SMD10016.pdf
I hope you will find this information helpful. Thank you for your continued commitment to the
success of these critical health coverage programs.
Cindy Mann

